On June 19, 1975, a decree nisi of divorce was entered in favor of the wife and the cross libel of the husband was “dismissed.” On July 7, 1975, the husband appealed from the entry of these decrees. The appeals come here with a transcript of the evidence and the probate judge’s report of material facts. The decree in favor of the wife gave her custody of, and support for, their minor child as well as alimony and an assignment of a portion of the husband’s estate. The findings of the judge make it clear that he carefully weighed all of the statutory considerations required by G. L. c. 208, § 34, as amended through St. 1974, c. 565. Bianco v. Bianco, 371 Mass. 420, 421-422 (1976). Putnam v. Putnam, ante, 10, 14-15 (1977). Rice v. Rice, 372 Mass. 398, 401 (1977). In view of our conclusions that the comprehensive findings of the judge are not only not plainly wrong (see Seder v. Gibbs, 333 Mass. 445, 446 [1956]) but are fully supported by the evidence and that the decrees should be affirmed, we need not pass upon the question whether the running of the nisi period was stayed by the entry of the husband’s appeals on July 7, 1975 (see Mass.R.Dom.Rel.P. 62[g], effective July 1, 1975), as he contends, or whether, as the wife asserts, her decree became absolute at the expiration of six months following the entry of the decree nisi because of the husband’s failure to obtain a stay of that decree from becoming absolute. G. L. c. 215, §§ 23, 24. Sloane v. Sloane, 349 Mass. 318, 319 (1965). Scholz v. Scholz, 367 Mass. 143, 144-145 (1975). Compare (Gilmore v. Gilmore, 369 Mass. 598, 600 (1976).

Decrees affirmed.